Citation Nr: 1409551	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-20 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a non-VA hospital from October 15, 2010, to October 18, 2010.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 adverse action by the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee, which is the Agency of Original Jurisdiction in this matter.

In December 2011, the Veteran and a friend testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.   The Veteran has been in receipt of a 100 percent schedular rating for paranoid schizophrenia since June 1992.

2.  On October 15, 2010, the Veteran received emergency medical care at the Medical Center at Bowling Green, a non-VA hospital, and such care was not authorized by VA in advance.   He was discharged on October 18, 2010, with final diagnoses of orthostatic hypotension; grade A erosive esophagitis; possible candida esophagitis; poorly controlled type 2 diabetes; gastroparesis, and a history of schizophrenia.

3.  The non-VA medical treatment received from October 15, 2010, to October 18, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

4.  Resolving all doubt in the Veteran's favor, VA or other federal facilities were not feasibly available to the Veteran during this hospitalization.
CONCLUSION OF LAW

The criteria for payment or reimbursement for the expenses of private medical treatment incurred from October 15, 2010, to October 18, 2010, at the Medical Center at Bowling Green, are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.

Payment or Reimbursement of the Unauthorized Medical Expenses

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board will first address the provisions of 38 U.S.C.A. § 1728, and if necessary, discuss 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1728 , VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met. Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.   38 C.F.R. § 17.52. 

38 U.S.C.A. § 1728 provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993). 

On October 15, 2010, the Veteran presented to the Medical Center at Bowling Green, a non-VA hospital, with complaints of nausea, vomiting, decreased appetite, and falling five times.  In the emergency room, his blood pressure was low, and his comprehensive white cell count was 15,000.  After evaluating the Veteran, the hospital made a decision to admit the Veteran.  After further testing and evaluations, the hospital discharged the Veteran on October 18, 2010 with final diagnoses of orthostatic hypotension; grade A erosive esophagitis; possible candida esophagitis; poorly controlled type 2 diabetes; gastroparesis, and a history of schizophrenia.

The Veteran subsequently filed a claim of entitlement to payment or reimbursement of the medical expenses incurred at the Medical Center at Bowling Green from October 15, 2010, to October 18, 2010.

In December 2010, the Murfreesboro VAMC essentially denied the claim because the medical treatment at issue was not for, or related to, a service-connected disability, and that VA facilities were feasibly available to the Veteran.  (See also, June 2011 statement of the case).
The VAMC is correct that the medical treatment at issue was not related to the Veteran's service-connected paranoid schizophrenia; however the Board observes that the Veteran's schizophrenia is productive of total, permanent impairment because he has been in receipt of a schedular 100 percent disability rating for such disability since June 1992.  38 C.F.R. § 17.120(a)(3).  The 100 percent rating is clearly total, and is considered permanent because it has been in effect for over 20 years and thus protected and not subject to future reduction.  38 C.F.R. § 3.951(b) (2013).  

The case therefore turns on whether the treatment at issue was rendered in a medical emergency and whether VA facilities were feasibly available. 

With respect to whether an emergency existed, 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a definition of an emergency.   An emergency has been noted to be 'a sudden, generally unexpected occurrence or set of circumstances demanding immediate action. '  Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (citing Webster's New World Dictionary, Third College Edition 444 (1988)).  The Court has held that the question of medical emergency is determined on the basis of what a reasonable lay person would believe, rather than medical findings.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).

The record reflects that in the weeks leading up to the treatment at issue, the Veteran had experienced multiple episodes of near syncope.  The Veteran testified that when he presented to the emergency room on October 15, 2010, he was unable to walk or talk, and was basically in a semi-unconscious state.  His mother and uncle reportedly took him to the emergency room after witnessing him fall a number of times.  According to the emergency room report, the intake nurse made an initial clinical impression of orthostatic hypertension and dehydration.  

The record does not contain a medical opinion as to when, if at all, the Veteran's condition became stable prior to his discharge.  Nonetheless, the medical evidence shows that during this hospitalization, the Veteran was kept on telemetry and fall caution; his hemoglobin and hematocrit dropped; and his orthostatic blood pressure continued.  In light of the Veteran's lay statements and the medical evidence of record, the Board finds that the medical treatment the Veteran received from October 15, 2010, to October 18, 2010, was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

Moreover, the Board finds that a VA facility was not feasibly available to treat the Veteran during this hospitalization.  In making this determination, the Board considered the urgency of the Veteran's condition, the relative distance of any travel involved, and the length of any delay that would have been required to obtain treatment from a VA facility.  The record reflects that Veteran lives with his mother in Bowling Green, Kentucky, and as noted, is 100 percent disabled due to paranoid schizophrenia.  The Veteran testified that he lives about 60-65 miles away from the Nashville VAMC, and about 83 miles away from the Murfreesboro VAMC.

The Veteran states that the Medical Center at Bowling Green and his mother were in constant communication with VA during his hospitalization.  Notably, the medical evidence shows that attempts were made to secure a bed at two VA facilities during this hospitalization.  On the emergency department assessment/encounter form dated on October 15, 2010, the registered nurse who evaluated the Veteran in the emergency room made a notation that she was awaiting a return call from the Nashville and Murfreesboro VA Medical Centers regarding the Veteran.  She noted that both VAMCs returned her calls, but indicated that no beds were available for the Veteran.  In addition, a consulting physician noted that the Veteran's mother mentioned that a transfer to VA had been attempted, but no beds were available.  The physician also indicated that the Veteran's mother was concerned about the financial coverage of the Veteran's hospital stay.  The registered nurse and consulting physician are credible witnesses because they have no incentive, financial or otherwise, to provide those notations.  The Veteran further testified that over the course of the next two days, the Medical Center at Bowling Green and his mother made subsequent calls to the VAMCs, but no beds were available.  The Veteran was discharged on the third day.

In denying the claim, it appears that the Murfreesboro VAMC focused on the fact that the Veteran experienced similar symptoms before October 15, 2 010, and that VA facilities were feasibly available to the Veteran at time.  However, the VAMC did not at all address the fact that a VA bed was not available to the Veteran when contacted during this hospitalization.
  
The Veteran's statements as to VA facilities being unavailable are consistent with evidence submitted on his behalf, and the Board finds his assertions to be credible in this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 38  (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).

All the requirements for medical expense payment or reimbursement have been met in accordance with 38 U.S.C.A. § 1728, and the appeal will be granted.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a non-VA hospital from October 15, 2010, to October 18, 2010, is granted.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


